Opinion by
Woodside, J.,
The claimant in this unemployment compensation case was employed by Carbone Brothers, Incorporated, *544a Pennsylvania corporation. The stock of the corporation was owned by the claimant’s two sons and his nephew in three equal shares. One son was president of the corporation, the other son was vice-president and the nephew was secretary-treasurer.
Section 4 (1) (4) (4) of the Unemployment Compensation Law, 43 P.S. §753(1) (4) (4) provides, “The word ‘employment’ shall not include— ... (4) Service performed by an individual in the employ of his son, . . .” By piercing the corporate veil, the bureau, the referee and the board concluded that the claimant had been employed by his sons and was therefore not qualified for compensation.
It was permissible to pierce the corporate veil to determine the true nature of the claimant’s employment. Hamburg Unemployment Compensation Case, 192 Pa. Superior Ct. 598, 162 A. 2d 55 (1960) ; Murray Unemployment Compensation Case, 193 Pa. Superior Ct. 464, 466, 165 A. 2d 273 (1960) ; DePriest Unemployment Compensation Case, 196 Pa. Superior Ct. 612, 177 A. 2d 20 (1961) ; DiGregorio Unemployment Compensation Case, 197 Pa. Superior Ct. 562, 179 A. 2d 665 (1962) ; Basila Unemployment Compensation Case, 200 Pa. Superior Ct. 500, 501, 190 A. 2d 155 (1963).
Decision affirmed.